                                                                          FiLED
                                                                  U.S. DISTRICT COURT
                                                                       AUGUSTA niV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA               2018 DEC 26 PH ^'21
                            AUGUSTA DIVISION


EQUAL     EMPLOYMENT    OPPORTUNITY   *
                                                                       SO, DiST. Ih- GA,
COMMISSION,


        Plaintiff,

ALICEA CRUCE,

        Plaintiff-Intervenor,

             V.                                        CV 118-145


B. FEHR, LLC d/b/a GOLDEN
CORRAL,


        Defendant.




                                ORDER




     Before the Court is Plaintiff Equal Employment Opportunity

Commission's ("EEOC") motion to stay.      (Doc. 14.)         On December 21,

2018, appropriations for funding the            EEOC    and    other   Federal

Government    operations     lapsed   causing    a     partial      government

shutdown.    Because the EEOC is prohibited from engaging in its

duties ~ including litigation activities — without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, it seeks a stay of this

action and an extension of all deadlines.        Upon due consideration,

the EEOC's motion to stay (Doc. 14) is GRANTED.                 This case is

hereby STAYED until the EEOC's funding is restored, and all pending

deadlines in this matter, if any, are extended for the same number

of days as the EEOC's lapse in funding.
       ORDER ENTERED at Augusta, Georgia, this      day of December,

2018




                                j. ^ndal^all/ ghief judge
                                unitedt^tates district court
                                       IN DISTRICT OF GEORGIA
